NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBERT R. SOTO,                                 No.    18-16993

                Plaintiff-Appellant,            D.C. No. 4:16-cv-00597-DTF

 v.
                                                MEMORANDUM*
LHM CORPORATION, DBA TVW Larry
H Miller Volkswagon of Tucson,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                 D. Thomas Ferraro, Magistrate Judge, Presiding**

                         Submitted September 12, 2019***

Before:      TROTT, SILVERMAN, and TALLMAN, Circuit Judges.

      Robert R. Soto appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims arising out of his employment. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Soto’s request for oral
argument, set forth in the opening brief, is denied.
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Eclectic

Props. E., LLC v. Marcus & Millichap Co., 751 F.3d 990, 995 (9th Cir. 2014). We

affirm.

      The district court properly dismissed Soto’s Title VII and 42 U.S.C. § 1981

claims because Soto failed to allege facts sufficient to set forth a prima facie case

of discrimination, retaliation or hostile work environment. See Hebbe v. Pliler,

627 F.3d 338, 340-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); Surrell v. Cal. Water Serv. Co., 518 F.3d 1097, 1105-08 (9th Cir.

2008) (discussing McDonnell Douglas burden shifting framework applicable to

Title VII and § 1981 claims; setting forth prima facie cases of discrimination,

retaliation and hostile work environment).

      The district court properly dismissed Soto’s contract claims because Soto

failed to allege facts sufficient to state a plausible claim under Arizona law. See

Chartone, Inc. v. Bernini, 83 P.3d 1103, 1111 (Ariz. Ct. App. 2004) (setting forth

elements of a breach of contract claim); see also FL Receivables Tr. 2002–A v.

Ariz. Mills, L.L.C., 281 P.3d 1028, 1037 (Ariz. Ct. App. 2012) (a contracting party

breaches the implied covenant of good faith and fair dealing by denying the other

party the reasonably expected benefits of the contract).


                                           2                                     18-16993
      The district court did not abuse its discretion by denying further leave to

amend because amendment would have been futile. See Chappel v. Lab. Corp. of

Am., 232 F.3d 719, 725-26 (9th Cir. 2000) (setting forth standard of review and

explaining that “[a] district court acts within its discretion to deny leave to amend

when amendment would be futile”).

      AFFIRMED.




                                          3                                    18-16993